Title: From James Madison to Ferdinand L. Claiborne, 22 August 1809
From: Madison, James
To: Claiborne, Ferdinand L.


SirMontpellier Augst. 22. 1809
To the inclosed letter, which you will be pleased to communicate to the House of Representitives of the Mississippi Territory, I feel pleasure in adding my acknowledgments for the friendly sentiments expressed in your transmission of the address of that Body; praying you at the same time, to accept in return, assurances of my esteem and of my best wishes.
James Madison
 
[Enclosure]
To the Representatives of the Mississippi Territory
I have duly received your address of July 5; and can not be the less impressed by your friendly confidence in my principles and views, that it is entertained by a portion of my political brethren, under the circumstances incident to the Mississippi Territory.
The Constitution of the U. States is well entitled to the high character you assign to it. It is among the proofs of its merit, that it is capable of inspiring with admiration & attachment, the most distant members of the comprehensive family over whom its guardianship extends. And it is equally honorable to their enlarged patriotism, to cherish those sentiments, whilst the immaturity of their situation suspends a part of the advantages common to their fellow Citizens of the elder Communities.
With my cordial respects, I offer a return of my best wishes for the prosperity & happiness of yourselves, and of the community which you represent.
Augst. 10. 1809
